In this suit for specific performance, even if there be a binding contract to convey definitely described land, it appears by the bill of complaint that the defendant has not a clear and unincumbered title to the land, and that complainant demands "a good and sufficient deed of conveyance for the land," or, as an alternative, that complainant be decreed a first lien on the land for expenditures made in grubbing and clearing weeds and other debris from the land, though it is not alleged he had been given possession of the land or permission to clear it, and it is not alleged that complainant paid any consideration whatever for the contract or the land, therefore the decree dismissing the bill of complaint upon motion for lack of equity is affirmed. *Page 525 
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.